               Case 3:20-cv-03426-JD Document 48 Filed 07/23/20 Page 1 of 2




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 7                                SAN FRANCISCO DIVISION

 8
                                                               Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                             REQUEST FOR JUDICIAL
            Plaintiff,                                         NOTICE IN SUPPORT OF
11                                                             PLAINTIFF’S APPLICATION
                    v.                                         FOR ENTRY OF DEFAULT
12                                                             AGAINST OMAR QAZI AND
13      OMAR QAZI, SMICK ENTERPRISES, INC.,                    SMICK ENTERPRISES, INC.
        ELON MUSK, and TESLA, INC.,
14                                                             Judge: Hon. James Donato
            Defendants.                                        Complaint Filed: May 20, 2020
15
16
17          Pursuant to Federal Rule of Evidence 201 and Rosales-Martinez v. Palmer, 753 F.3d 890,

18   894-895 (9th Cir. 2014), Plaintiff Aaron Greenspan requests that the Clerk and Court take

19   judicial notice of the following mug shot photograph of Defendant Omar Qazi, taken by the

20   Brevard County, Florida Sheriff’s Office on or around January 6, 2018 upon Defendant Qazi’s

21   arrest, and to which Defendant Qazi referred as “my photo” as described in ¶ 1 and Exhibit A of

22   the July 21, 2020 Declaration of Aaron Greenspan In Further Support of Plaintiff’s Application

23   for Entry of Default Against Omar Qazi and Smick Enterprises, Inc., ECF No. 47-1:

24
25
26
27
28

     REQUEST FOR JUDICIAL NOTICE                    1                                3:20-cv-03426-JD
               Case 3:20-cv-03426-JD Document 48 Filed 07/23/20 Page 2 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13   Dated: July 23, 2020

14
15
                                    Aaron Greenspan
16                                  956 Carolina Street
                                    San Francisco, CA 94107-3337
17
                                    Phone: +1 415 670 9350
18                                  Fax: +1 415 373 3959
                                    E-Mail: aaron.greenspan@plainsite.org
19
20
21
22
23
24
25
26
27
28

     REQUEST FOR JUDICIAL NOTICE             2                              3:20-cv-03426-JD
